DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see line 14 of page 1 to line 6 of page 2, filed 22 February 2022, with respect to the availability of Welte (US 2018/0368387) as prior art have been fully considered and are persuasive.  Accordingly, the rejection(s) of claim(s) 1-3 and 7-18 as being obvious over Welte have been withdrawn.  However, upon further consideration, a new ground(s) of rejection are set forth as explained below.
Election/Restrictions
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/20.  The Examiner notes that Applicant believed claim 5 to be part of the species elected, however, claim 5 is drawn to a vertical pivot assembly which appears to be related to the species of figures 7-9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ritland (US 2017/0118908) in view of Light (US 2018/0263235).
Regarding claim 1, Ritland discloses a liquid applicator implement, comprising: 
a vehicle having a forward direction of travel (see figure 1, item 12); 
a boom (16) operably supported from said vehicle a distance above a ground surface (fig. 1), said boom vertically adjustable with respect to said vehicle and said ground surface (par. 34); 
a boom height adjustment mechanism configured to vertically adjust at least a section of said boom relative to said vehicle and said ground surface (par. 34, 35); 
a plurality of drop assemblies (18) laterally spaced along said boom (fig. 1), each of said plurality of drop assemblies extending downwardly from said boom toward said ground surface (fig. 1), each of said plurality of drop assemblies in communication with a liquid product source (15, see par. 33); 
and, a breakaway assembly (figures 13-21) pivotally coupling at least one of said plurality of drop assemblies to said boom such that said at least one drop assembly is movable between a normal operating position and a breakaway position, wherein in said normal operating position, said at least one drop assembly is substantially vertically oriented and wherein in said breakaway position, a lower end of said at least one drop assembly is pivoted rearwardly relative to said normal operating position (see figures 13-21 for movement). 
Ritland does not disclose the liquid applicator implement further comprises, 
a controller in communication with said boom height adjustment mechanism, said control configured to actuate said boom height adjustment mechanism to vertically adjust said at least a section of said boom relative to said vehicle and said ground surface; 

whereby said controller is responsive to said generated height signal to actuate said boom height adjustment mechanism to raise said at least a section of said boom relative to said vehicle and said ground surface upon said generated height signal indicating said distance between said at least one drop assembly and said ground surface is less than a predetermined distance; and 
a breakaway sensor associated with said breakaway assembly, said breakaway sensor disposed to generate a breakaway signal upon a breakaway event, said breakaway event occurring when said at least one drop assembly moves from said normal operating position to said breakaway position, said breakaway sensor in communication with said controller; 
whereby said controller is responsive to said generated breakaway signal to cause at least one of: (i) a warning signal to an operator that a breakaway event occurred; (ii) actuation of said boom height adjustment mechanism to raise said at least a section of said boom relative to said vehicle and said ground surface; and (iii) record an occurrence of a breakaway event.
Light discloses a liquid applicator implement (par. 17) comprising, 
a boom (100), a boom height adjustment mechanism (108/110) configured to vertically adjust a section of said boom relative to said vehicle and said ground surface (par. 31), a controller in communication with said boom height adjustment mechanism and configured to actuate said boom height adjustment mechanism to vertically adjust said at least a section of said boom relative to said vehicle and said ground surface (par. 35), a breakaway assembly (106) pivotally coupling at least a first member (102) to a second member (104) of the boom (fig. 9), a breakaway sensor (par. 32 - “sensor”) associated with said breakaway assembly, said breakaway sensor disposed to generate a breakaway 
whereby said controller is responsive to said generated height signal to actuate said boom height adjustment mechanism to raise said at least a section of said boom relative to said vehicle and said ground surface upon said generated height signal indicating said distance is less than a predetermined distance (par. 35), and whereby said controller is responsive to said generated breakaway signal to cause a warning signal to an operator that a breakaway event occurred (par. 32).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to utilize a controller, a height sensor, and a breakaway sensor as taught by Light to the system of Ritland, the motivation being this allows the boom to be maintained at a consistent height from the ground to maintain a consistent spray coverage and avoid collision with the ground (Light - par. 35), and provides an alert to the operator when a collision does occur that causes a breakaway event so that a corrective action can be taken (Light - par. 32).
Regarding claim 7, a modified Ritland in view of Light further teaches wherein said boom includes a center boom section (17A), a first wing section and a second wing section (17B-C), said first wing section coupled to said center section at a first end of said center boom section, said second wing section coupled to said center section at a second end of said center boom section, and wherein said 
Regarding claim 8, a modified Ritland in view of Light teaches wherein said adjustment mechanism includes a first adjustment mechanism (Light - 108) coupled to said center boom section (Light - 102, see par. 30), a second adjustment mechanism (Light - 110) coupled to said first wing section (Light - 104, see par. 30), and a third adjustment mechanism (Light - also 104, see par. 17) coupled to said second wing section (Light - 104, see par. 17, 30).
Regarding claim 9, a modified Ritland in view of Light does not explicitly teach wherein said height sensor assembly is attached to one of said multiple ones of said plurality of drop assemblies supported by said center section.  Ritland in view of Light only teaches that the height sensory assembly is attached to the sprayer boom.  
Nevertheless, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to attach the height sensory assembly to one of said plurality of drop assemblies supported by the center section of the boom, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.   This particular arrangement of the height sensor assembly would still be attached to the boom and would position the sensor at the point on the boom closest to the ground surface and enable the distance between the drop assemblies at the center of the boom and the ground to be monitored.  
Regarding claim 10, a modified Ritland in view of Light does not teach a system further comprising a second height sensor assembly attached to said at least one drop assembly supported by said first wing section, said second height sensor assembly generating a height signal indicative of a distance between said at least one drop assembly supported by said first wing section and said ground 
Nevertheless, it would have been obvious for one of ordinary skill in the art at the time the invention was made to include a second height sensor assembly attached to said at least one drop assembly supported by said first wing section, said second height sensor assembly generating a height signal indicative of a distance between said at least one drop assembly supported by said first wing section and said ground surface as said vehicle advances in said direction of travel, said second height sensor assembly in communication with said controller, since it has been held that mere duplication of the essential working parts of a device involves only routine  skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Including a second height sensory assembly attached to said at least one drop assembly supported by said first wing section would enable the distance at the far end of the boom to be monitored, which is advantageous since the distance may be different at this point due to the implement operating on uneven ground surface, or turning at the end of a field, or other operating conditions, and having an additional sensor allows the height of the boom to be controlled according to a more complete understanding of the orientation of the boom relative to the ground surface.  
Regarding claim 11, a modified Ritland in view of Light does not teach a system further comprising a third height sensor assembly attached to said at least one drop assembly supported by said second wing section, said third height sensor assembly generating a height signal indicative of a distance between said at least one drop assembly supported by said second wing section and said ground surface as said vehicle advances in said direction of travel, said third height sensor assembly in communication with said controller.
Nevertheless, it would have been obvious for one of ordinary skill in the art at the time the invention was made to include a third height sensor assembly attached to said at least one drop assembly supported by said second wing section, said third height sensor assembly generating a height 
Regarding claim 12, a modified Ritland in view of Light teaches wherein said first adjustment mechanism is capable of vertically adjusting said center boom section, said first wing section and said second wing section as said vehicle advances in said direction of travel based on said generated signals of said first height sensor assembly (par. 34).
Regarding claim 13, a modified Ritland in view of Light teaches wherein said second adjustment mechanism is capable of vertically adjusting said first wing section independent of said center section and said second wing section as said vehicle advances in said direction of travel based on said generated signals of said second height sensor assembly, and wherein said third adjustment mechanism is capable of vertically adjusting said second wing section independent of said center section and said first wing section as said vehicle advances in said direction of travel based on said generated signals of said third height sensor assembly (Light - par. 17, 30, 31; figs. 3, 5). 
Regarding claim 14, a modified Ritland in view of Light teaches wherein each of said plurality of drop assemblies delivers liquid product as a continuous low pressure stream to said ground surface via laterally spaced dribble hoses (162a/b, see par. 36).
claim 15, a modified Ritland in view of Light teaches wherein said dribble hoses diverge outwardly and rearwardly from said riser with respect to a forward direction of travel of said vehicle (fig. 1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ritland in view of Light and further in view of Vandeven (US 2011/0271653).
Regarding claim 2, a modified Ritland in view of Light does not further disclose wherein said height sensor assembly includes a ground engaging arm and a displacement sensor, said displacement sensor detecting displacement of said ground engaging arm as said distance between said at least one drop assembly and said ground surface varies as said vehicle advances in said direction of travel.
Vandeven teaches a height sensor assembly (102) for an agricultural implement (par. 1), wherein said height sensor assembly includes a ground engaging arm (124, see par. 28) and a displacement sensor (116), said displacement sensor detecting displacement of said ground engaging arm as said distance between said at least one drop assembly and said ground surface varies as said vehicle advances in said direction of travel (par. 42).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid applicator implement of Ritland in view of Light such that said height sensor assembly includes a ground engaging arm and a displacement sensor, said displacement sensor detecting displacement of said ground engaging arm as said distance between said at least one drop assembly and said ground surface varies as said vehicle advances in said direction of travel, as taught by Vandeven, since this structure was known to be suited to determine the height of an agricultural implement above a ground surface.  
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ritland in view of Light and further in view of Muff (US 2017/0049043).
claims 16 and 17, a modified Ritland in view of Light teaches wherein each of said plurality of drop assemblies includes a riser (22), but not wherein each riser supporting a spray nozzle in liquid communication with said liquid source, said spray nozzle configured to spraying said liquid product.
Muff teaches a plurality of drop assemblies (18) wherein each includes a riser (22), and each riser supporting a spray nozzle (10000) in liquid communication with said liquid source, said spray nozzle configured to spraying said liquid product (par. 101).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drop assemblies of Ritland in view of Light to further include a spray nozzle in liquid communication with said liquid source, said spray nozzle configured to spraying said liquid product, as taught by Muff, since this would enable the liquid to be sprayed onto a desired area of the plant (Muff - par. 101).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ritland in view of Light and further in view of Dingle (8,027,751).
Regarding claim 18, a modified Ritland in view of Light fails to teach wherein said controller is configured to designate a recorded breakaway event as a non-trusted breakaway event when said generated height signal indicates said distance between said at least one drop assembly and said ground surface is greater than a predetermined distance.  In other words, the references are silent to what the controller would do if a sensed value was outside what the range of possible values was recorded.
However, this is widely known in control systems since for example, it would be impossible for the system to break away passed a certain distance since that would mean the break went further than the length of the arm.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize parameters within the control system as taught by Dingle to the system of Ritland in view of Light.  The motivation being to ensure that proper numbers are being recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752